EXHIBIT 10.1
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (together with its Exhibits, this
“Agreement”) is made as of the 22nd day of May, 2008 (the “Signing Date”), by
and between CNA Financial Corporation, a Delaware corporation (together with its
successors and assigns, the “Company”), and Thomas F. Motamed (the “Executive”,
and, together with the Company, a “Party”);
W I T N E S S E T H:
          WHEREAS, the Company wishes to employ the Executive as the Chairman of
the Board, and as the Chief Executive Officer, of the Company and of its
wholly-owned insurance subsidiaries (the “CNA Insurance Companies,” and together
with the Company, the “CNA Companies”) following the expiration of certain
non-compete and non-solicitation obligations to his current employer; and the
Executive wishes to accept, as of the Commencement Date, and agrees to such
employment under the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the foregoing premises and the
promises and covenants herein, the Parties agree as follows:

1.   Employment Term. The Company shall employ the Executive under this
Agreement, and the Executive shall accept such employment, for the Term. The
“Term” shall commence on Monday, June 8, 2009 or such other date as the Parties
may agree upon in writing (the “Commencement Date”) and shall end on
December 31, 2013, subject to annual renewals thereafter, if any, upon mutual
written agreement by the Parties. Notwithstanding the foregoing, the Executive’s
employment hereunder, and the Term, may be terminated at any time in accordance
with Section 6 below.   2.   Duties of the Executive and Place of Business.

  (a)   Throughout the Term, the Executive shall serve as a member of the
Company’s Board, as the Chairman of such Board, and as the Chief Executive
Officer of the Company (if elected to such positions by the Board, as is the
intention of the Parties). Throughout the Term, the Executive shall also serve
as the Chairman of the Board, and the Chief Executive Officer, of each of the
CNA Insurance Companies, and of such other Affiliates of the Company as the
Parties may from

 



--------------------------------------------------------------------------------



 



      time to time agree upon in writing. As the Chief Executive Officer of the
Company, the Executive shall have all authorities, duties and responsibilities
customarily exercised by an individual serving in that position at an entity of
the size and nature of the Company (including, without limitation,
responsibility for the day to day operations of the CNA Insurance Companies and
for development and implementation of the CNA Insurance Companies’ business
plans and strategies); shall be assigned no duties or responsibilities that are
materially inconsistent with, or that materially impair his ability to
discharge, the foregoing duties and responsibilities; shall have such additional
duties and responsibilities, consistent with the foregoing, as may be from time
to time reasonably be assigned to him by the Company’s Board; and shall report
solely and directly to the Company’s Board. For purposes of this Agreement,
“Affiliate” of a Person shall mean any Person that directly or indirectly
controls, is controlled by, or is under common control with, such Person;
“Board” shall mean, in the case of a corporation, the board of directors of such
corporation and, in the case of any other entity, the corresponding governing
Person; and “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, trust, estate, board, committee,
agency, body, employee benefit plan, or other person or entity. Notwithstanding
the foregoing, for all purposes of this Agreement (except Sections 6.3(b)(ii),
6.7(x), 7, 18(a), 24 and 25 and Exhibit A), the term Affiliate shall not include
Loews Corporation or any of its direct or indirect subsidiaries (other than the
Company and the Company’s subsidiaries).     (b)   Throughout the Term, the
Executive: shall diligently and to the best of his abilities assume, perform,
and discharge his duties and responsibilities hereunder as the Chairman of the
Board, and the Chief Executive Officer, of the Company, and the CNA Insurance
Companies; and shall devote substantially all of his business time and effort to
the business and affairs of the Company and its subsidiaries. However, nothing
in this Agreement or elsewhere shall preclude the Executive from: (i) engaging
in civic, charitable or community services; (ii) devoting a reasonable amount of
time to private investments and personal affairs; or (iii) serving, with the
prior approval of the Company’s Board, on the boards of for-profit entities, so
long as such activities or services do not interfere with the Executive’s
responsibilities to the Company.     (c)   The Executive shall establish a
residence in the Chicago metropolitan area not later than five (5) days
following the Commencement Date and shall maintain such a residence during the
Term. The Executive’s principal place of business shall be at the Company’s
headquarters in Chicago. As soon as practicable

2



--------------------------------------------------------------------------------



 



      following the Commencement Date, but no later than ten (10) days following
the Commencement Date the Company shall pay the Executive $250,000 in
recognition of the expense of establishing and maintaining a Chicago
metropolitan area residence.

3.   Compensation.

  (a)   Beginning as of the Commencement Date, the Company shall pay the
Executive for the period he is employed by the Company hereunder an annualized
base salary of $1,000,000.00 (the “Base Salary”). The Base Salary shall be paid
in accordance with the regular payroll practices applicable to senior executives
of the Company generally, but no less frequently than monthly. At the discretion
of the Company’s Board, or of the compensation committee of such Board (the
“Committee”), the annualized Base Salary may be increased annually during the
Term of the Agreement, beginning in calendar year 2010. The Base Salary shall
not be decreased at any time, or for any purpose, during the Term (including,
without limitation, for the purpose of determining benefits due under Section 6)
without the Executive’s prior written consent.

  (b)   (i)   For each calendar year (a “Performance Year”) that ends during the
Term, the Executive shall be entitled to receive an annual incentive cash award
(an “Annual Bonus”) under the CNA Financial Corporation 2000 Incentive
Compensation Plan (the “Plan”) to the extent that the criteria set forth in this
Section 3(b) are satisfied for such year.

  (ii)   For each full Performance Year during the Term, the Annual Bonus shall
equal 1.2% of NOI (as described below) for such year; provided, however, that,
for any such year, the Executive’s target Annual Bonus shall not be less than
$2,500,000, and his maximum Annual Bonus shall not be more than $4,000,000. For
purposes of this Agreement, “NOI” for any Performance Year or quarter shall mean
the Company’s net income for such Performance Year or quarter, as adjusted in
good faith by the Committee for such Performance Year or quarter for the purpose
of determining annual bonuses for senior executives of the Company generally.
For any Performance Year or quarter, NOI shall be determined on a basis that is
no less favorable to the Executive than to other senior executive officers of
the Company generally. The Committee may exercise negative discretion under the
Plan to decrease or eliminate any

3



--------------------------------------------------------------------------------



 



      portion of the Executive’s Annual Bonus for any Performance Year that
exceeds his Annual Bonus target of $2,500,000.     (iii)   For the first
Performance Year that ends during the Term, the Executive’s Annual Bonus shall
equal 1.2% of the sum of (x) the Company’s NOI for each calendar quarter during
such year that commences after the Commencement Date plus (y) a pro-rata portion
of the Company’s NOI for the calendar quarter in which the Commencement Date
occurs, such pro-rata portion to be determined by multiplying the Company’s NOI
for such quarter by a fraction, the numerator of which is the number of calendar
days during such quarter that the Executive is employed hereunder and the
denominator of which is the number of calendar days in such quarter (the
“Quarterly Proration Fraction”). The target Annual Bonus payment for such year,
above which the Committee may exercise negative discretion, shall be determined
by multiplying $2,500,000 times a fraction, the numerator of which is the number
of calendar days during such year that the Executive is employed hereunder and
the denominator of which is 365 (the “Yearly Proration Fraction”). The maximum
Annual Bonus payment for such year shall be determined by multiplying $4,000,000
by the Yearly Proration Fraction.     (iv)   Annual Bonus payments shall be made
to the Executive in cash no later than corresponding bonus payments are made to
senior executive officers of the Company generally, and in no event later than
70 days after the end of the Performance Year to which they relate. In the event
that the Company ceases to maintain an annual bonus program that is based on NOI
and that is similar to the program in effect as of the Signing Date, a new
program shall be established under which the Executive shall have an annual
target bonus of at least $2,500,000.

  (c)   (i)   The Executive shall be entitled to participate in the Company’s
long term incentive cash award program, under the Plan, for each of the
three-calendar-year performance periods (each, a “Performance Period”) that
include any calendar year that begins or ends during the Term (each a “Covered
Year”), but only to the extent provided in this Agreement. For each Covered Year
in each such Performance Period, the Executive shall be entitled to receive a
long term incentive cash award under the Plan (a “Long Term Bonus”) to the
extent that the Company achieves

4



--------------------------------------------------------------------------------



 



      performance objectives established by the Committee for such Covered Year,
on terms and conditions consistent with this Agreement and no less favorable to
the Executive than those applying to senior executive officers of the Company
generally. For each Covered Year, and except to the extent otherwise provided in
Section 3(c)(ii), the Executive’s target long term incentive cash award for each
of the three Performance Periods that are then ongoing shall be eight and
one-third percent (8-1/3%) of his annualized Base Salary as in effect on the
last day of such year, and his maximum long term incentive cash award shall be
sixteen and two thirds percent (16-2/3%) of such annualized Base Salary. Except
to the extent otherwise provided in Section 6, the Executive shall not be
entitled to any Long Term Bonus for any calendar year that ends after the
Termination Date (as defined below), except to the extent that the terms and
conditions of corresponding awards to other senior executives generally provide
for long term incentive award payments for such year in corresponding
circumstances.     (ii)   Notwithstanding the foregoing, the Long Term Bonus
that the Executive shall be entitled to receive with respect to the Covered Year
during which the Commencement Date occurs shall, for each of the three
Performance Periods that is then ongoing, be determined by multiplying the Long
Term Bonus to which he would have been entitled under Section 3(c)(ii) had he
participated in such Performance Period from the beginning of such Covered Year
by a fraction: (i) the numerator of which is the sum of (a) the Company’s
achievement of the applicable performance measure for each of the full calendar
quarters in such Covered Year that began after the Commencement Date and (b) the
Company’s achievement of the applicable performance measure for the calendar
quarter in which the Commencement Date occurs multiplied by the Quarterly
Proration Fraction, and (ii) the denominator of which is the actual performance
for such Covered Year. With respect to each of such Performance Periods, the
Executive’s target long term bonus for such Covered Year shall be eight and
one-third percent (8-1/3%) of his annualized Base Salary as in effect on the
last day of such year, and his maximum long term bonus shall be sixteen and two
thirds percent (16-2/3 %) of such Base Salary, in each case as multiplied by the
Yearly Proration Fraction.     (iii)   Long Term Bonus payments for each Covered
Year and each Performance Period under this Section 3(c) shall be made in cash
no later than the

5



--------------------------------------------------------------------------------



 



      time(s) at which corresponding bonus payments are made to other senior
executive officers of the Company generally. In the event that the long term
bonus program that is in effect as of the Signing Date is discontinued with
respect to any Covered Year, a new program shall be established under which the
Executive has an aggregate target long term incentive cash bonus opportunity for
such Covered Year, after taking into account all performance periods that are
then ongoing (including performance periods that may be on-going under the
former program), that equals at least 25 percent (25%) of his annualized Base
Salary as in effect on the last day of the such Covered Year, and that is
otherwise on terms and conditions not less favorable to the Executive than those
that would have applied if the old program had remained in effect.

  (d)   During the Term, the Executive shall be granted stock appreciation
rights (“SARs”) under the Plan at a rate of 80,000 SARs per calendar year (such
number being subject to adjustment under Section 3(j) below). The initial grant
shall be made on the Commencement Date and shall be pro-rated by multiplying
80,000 (such number being subject to adjustment under Section 3(j) below) by the
Yearly Proration Fraction. Subsequent grants shall be made during the first
quarter of each calendar year that commences during the Term and shall be made
at a time, and on terms and conditions, that are consistent with this Agreement
and otherwise no less favorable to the Executive than those that apply to
corresponding grants to other senior executive officers of the Company. Each of
the SARs shall have an exercise price equal to the fair market value of a share
of the Company’s common stock on the date of grant; shall have a term of ten
years; shall be settled in stock (or, at the Company’s election, in cash); and
shall vest, and hence become both exercisable and non-forfeitable, in equal
annual installments on each of the first four anniversaries of the date of
grant, provided that the Executive is employed by the Company on such date,
except as otherwise provided in this Agreement. All rights with regard to
unvested SARs shall, except to the extent otherwise provided in Section 6,
terminate upon termination of the Executive’s employment with the Company. The
annual grant of SARs to the Executive may be increased at the recommendation,
and with the approval, of the Committee, subject to share availability.

  (e)   (i)   On the Commencement Date, the Executive shall be granted
restricted stock units (“RSUs”), each representing the right to receive one
share of the Company’s common stock, having a value of $2,500,000, based upon
the volume weighted average price during the ten (10) trading days

6



--------------------------------------------------------------------------------



 



      immediately preceding the date of grant (the “VWAP”). Notwithstanding the
foregoing, the Executive shall be granted RSUs under this Section 3(e)(i) with
respect to no more than 100,000 shares (such number being subject to adjustment
under Section 3(j), below); provided, however, that in no event shall the RSUs
granted under this Section 3(e)(i) have a value, based on the VWAP, that is less
than $2,000,000.     (ii)   Each calendar year during the Term, the Executive
shall be granted RSUs having a value of $2,500,000 on the date of grant, based
upon the VWAP. The first grant shall be made on the Commencement Date and shall
be pro-rated (i.e., shall have a date of grant value equal to $2,500,000 times
the Yearly Proration Fraction). The Company shall provide to the Executive a
copy of the award documents that are to govern this first grant, as well as
those that are to govern his initial grant of SARs and his grant of RSUs under
Section 3(e)(i), no later than twenty-one (21) days prior to the Commencement
Date. Subsequent grants of RSUs shall be made during the first quarter of each
calendar year that commences during the Term and on the same date as SARs are
granted to the Executive under Section 3(d), and shall be made on terms and
conditions that are consistent with this Agreement and otherwise no less
favorable to the Executive than those that apply to corresponding grants to
other senior executive officers of the Company. Each grant shall be earned to
the extent (and only to the extent) provided in the table below, where NOI shall
have the same definition as under Section 3(b)(ii) above, and Budgeted NOI shall
mean the Company’s budgeted net income as in effect at the time of the
applicable grant, as later adjusted by the Committee in the same manner in which
the Company adjusts net income to compute NOI, in each case with respect to the
calendar year in which the grant is made.

              % of RSUs NOI as a % of Budgeted NOI   Earned
less than 50%
    0 %
50% - 100%
    80 %
above 100%
    100 %

  (iii)   All RSUs granted pursuant to Section 3(e)(i), and all RSUs that have
been earned pursuant to Section 3(e)(ii), shall vest (and thus become
non-forfeitable) in equal installments on each of the first four anniversaries
of the date of grant, provided that the Executive is employed by the Company on
such date, except as otherwise provided in this Agreement.

7



--------------------------------------------------------------------------------



 



      All RSUs shall be settled in stock promptly after vesting, but in no event
more than thirty (30) days after vesting.     (iv)   All rights with regard to
unvested RSUs (including RSUs that have not yet been earned) shall, except to
the extent otherwise provided in Section 6, terminate upon termination of the
Executive’s employment with the Company. The annual grant of RSUs to the
Executive may be increased at the recommendation, and with the approval, of the
Committee, subject to share availability.     (v)   Upon the Company’s payment
of a cash dividend in respect of its outstanding Company common stock, the
Executive shall be credited with dividend equivalents in respect of each RSU
outstanding on the record date for such dividend. Such dividend equivalents
shall be equal to the dividend paid on an outstanding share of common stock and
shall be credited as of the dividend payment date until the respective
outstanding RSU becomes vested, at which time such dividend equivalent right
shall be paid to the Executive, without interest, in cash.

  (f)   For purposes of determining the Executive’s entitlements under the CNA
Savings & Capital Accumulation Plan (“S-CAP”), the CNA Supplemental Savings &
Capital Accumulation Plan (“SES-CAP”), and their successors (collectively, the
“Savings Plans”), the Executive’s pensionable earnings (e.g., both his
“Compensation”, and his “Retirement Plan Compensation”, as defined under the
SES-CAP) shall be deemed to include both his Base Salary when paid, and his
Annual Bonus on the earlier of the date it is actually paid and the date it
would have been paid in the absence of any elective deferral by the Executive,
provided that the aggregate amount of salary and annual bonus deemed included
for any full calendar year shall not exceed $3,500,000. With respect to the
calendar year in which the Commencement Date occurs such amount shall be
determined by multiplying $3,500,000 by the Yearly Proration Fraction.     (g)  
Provided that the Executive is employed hereunder on December 31, 2013, (i) the
Company shall pay $15,000 to the Executive in each succeeding January,
commencing in January 2014, and ending with the payment made in January 2033,
and (ii) the Company shall pay to the Executive within 30 days following
termination of his employment hereunder a lump sum payment equal to $1,500,000
plus (if such employment ends after January 1, 2014) interest at a rate

8



--------------------------------------------------------------------------------



 



      of 5% per annum from January 1, 2014 until the date of payment. The
benefits provided under this Section 3(g) shall be in addition to any benefits
to which the Executive becomes entitled under any current or future savings or
retirement plan or arrangement of the Company or its Affiliates.     (h)   All
payments due to the Executive under this Agreement shall be subject to
withholding as required by law or as authorized by the Executive in writing.    
(i)   It is the Parties’ intention that all payments, benefits and entitlements
received by the Executive be provided in a manner that does not impose any
additional taxes, interest or penalties on the Executive with respect to such
payments, benefits and entitlements under Section 409A of the Code, and its
implementing regulations (“Section 409A”). Each of the Parties has used, and
will continue to use, its best reasonable efforts to avoid the imposition of
such additional taxes, interest or penalties, and the Parties agree to work
together in good faith to amend this Agreement, and to structure any payment,
benefit or other entitlement received by the Executive, in a manner that avoids
imposition of such additional taxes, interest or penalties while preserving the
affected payment, benefit or entitlement to the extent practicable and
maintaining the basic financial provisions of this Agreement. For purposes of
this Agreement, “Code” shall mean the Internal Revenue Code of 1986, as amended,
and any reference to a particular section of the Code shall include any
provision that modifies, replaces or supersedes such section.     (j)   If any
merger, consolidation, reorganization, recapitalization, spin-off, split-up,
combination, exchange of securities, modification of securities, share split,
reverse share split, share dividend, other distribution of securities or other
property in respect of shares or other securities, or other change in corporate
structure or capitalization affecting the rights or value of securities of any
class that is to be subject to an SAR grant under Section 3(d), or an RSU grant
under Section 3(e)(i) (but only to the extent that the 100,000 share cap
applies), occurs (i) on or after the Signing Date and (ii) on or before the date
that such grant is awarded, then appropriate adjustment(s) shall be made in the
number and/or kind of securities to be subject to such grant, so as to avoid
dilution or enlargement of the rights, economic opportunity and value intended
to be represented by such grant.

9



--------------------------------------------------------------------------------



 



  (k)   The Committee, or the Company, shall structure and administer all awards
to the Executive under Section 3(b), 3(c), 3(d) and 3(e) hereof in such a manner
as to preserve deductibility under Section 162(m) of the Code, provided that the
Executive’s rights hereunder are not adversely affected.

4.   Other Benefits. During the Term, the Executive shall be entitled to
participate in all benefit and prerequisite plans, programs and arrangements of
the Company and its Affiliates that are made available to senior executives of
the Company generally, in each case on terms and conditions no less favorable to
the Executive than those that apply to other senior executives of the Company
generally. The Executive’s entitlement to participate in any such plan, program
or arrangement shall, in each case, be subject to the terms and conditions of
such plan, program or arrangement that apply to senior executives of the Company
generally. For each calendar year that commences or ends during the Term, the
Executive shall be entitled to reimbursement for tax return preparation, and for
not more than one personal club membership if used primarily for business
purposes. During the Term, the Executive shall be entitled to use the Company
aircraft for personal use consistent with the Company’s practice for its Chief
Executive Officer as in effect on the Signing Date and for a maximum of sixty
(60) hours per calendar year (pro-rated for partial years), with imputed taxable
income to the Executive for such personal use of the Company aircraft. If the
Company adopts a paid time off policy during the term that is applicable to the
Executive, he shall be deemed to have twenty (20) years of service at the
Company as of the Commencement Date for all purposes under such policy and shall
be treated no less favorably under such policy than any other senior executive
of the Company.   5.   Expense Reimbursement.

  (a)   The Executive shall be entitled to prompt reimbursement by the Company
for all reasonable and customary travel and other business expenses he incurs in
connection with carrying out his duties under this Agreement, in accordance with
the general travel and business reimbursement policies then applying to senior
executives of the Company generally. The Executive shall report all such
expenditures not less frequently than monthly, accompanied by adequate records
and such other documentary evidence as required by the Company or by Federal or
state tax statutes or regulations governing the substantiation of such
expenditures.

10



--------------------------------------------------------------------------------



 



  (b)   As soon as practicable following the Commencement Date, the Company
shall reimburse the Executive for all appropriately documented attorneys’ fees
and other charges of counsel he incurred in entering into, and implementing,
this Agreement, provided, however, that the amount reimbursed under this Section
5(b) shall not exceed $130,000.

6.   Termination of Employment   6.1   Death and Disability

  (a)   In the event that the Executive’s employment hereunder terminates due to
his death or Permanent Disability (as defined below), the Term shall expire, and
he shall be entitled to the following:

  (i)   Continued payment of the Base Salary, at the rate in effect as of the
date his employment hereunder terminates (the “Termination Date”) and with
payment at the times the Base Salary would have been paid in accordance with the
Company’s normal payroll practices, for (x) in the case of termination due to
death, ninety (90) days following the Termination Date or (y) in the case of
termination due to Permanent Disability, through December 31, 2013 or, if the
termination due to Permanent Disability is after December 31, 2013, through the
end of the then scheduled Term; provided, however, that in the case of
termination due to Permanent Disability, the Base Salary paid to the Executive
for any month shall be offset by the amount of any gross periodic disability
benefits (other than benefits attributable to his own unreimbursed
contributions) that he receives during such month under any disability insurance
plan or program of the Company or its Affiliates.     (ii)   A Pro-Rata Annual
Bonus (as defined below), and a Pro-Rata Long Term Bonus (as defined below), for
the calendar year of termination.     (iii)   Full vesting, as of the
Termination Date, of all outstanding SARs, each such SAR to remain exercisable
for at least the lesser of three years following the Termination Date and the
remainder of its maximum stated term; full vesting, as of the Termination Date,
of any outstanding RSU whose vesting is based solely on continued employment;
full vesting of

11



--------------------------------------------------------------------------------



 



      any outstanding RSU granted pursuant to Section 3(e)(ii) in the calendar
year of termination or in the previous year, subject solely to satisfying the
performance criteria governing such RSU; and full vesting, as of the Termination
Date, of any other outstanding equity-based award (other than SARs and RSUs).  
  (iv)   In the event such termination of employment occurs prior to
December 31, 2013, the payments described in Section 3(g)(i) and the lump sum
payment described in Section 3(g)(ii), with the payments described in Section
3(g)(i) to be made at the times they would have been made if the Executive had
been employed hereunder on December 31, 2013 and the lump sum payment described
in Section 3(g)(ii) to be made within 30 days following the Termination Date.  
  (v)   The Executive and his dependents shall be entitled to continued
participation for a period of thirty (30) months following the Termination Date
(which shall be concurrent with any health care continuation benefits under
COBRA), in all medical, dental, vision, prescription drug, hospitalization, life
insurance, disability and other welfare benefit coverages and benefits in which
they were participating as of such date, on terms and conditions that are no
less favorable to them than those that applied as of such date.     (vi)   The
benefits described in Section 6.6 below.

  (b)   For purposes of this Agreement, the term “Permanent Disability” shall
mean that the Executive has been unable, due to physical or mental incapacity,
to substantially perform his duties and responsibilities under this Agreement
for 180 days out of any 270 consecutive days.     (c)   For purposes of this
Agreement, “Pro-Rata Annual Bonus,” when used in respect of a Performance Year,
shall mean an amount equal to 1.2% of the sum of (x) the Company’s NOI for each
full calendar quarter during such year that ends on or before the Termination
Date plus (y) in the event that the Termination Date is not the last calendar
day of a calendar quarter, a pro-rata portion of the Company’s NOI for the
calendar quarter in which the Termination Date occurs, such pro-rata portion to
be determined by multiplying the Company’s NOI for

12



--------------------------------------------------------------------------------



 



      such quarter by the Quarterly Proration Fraction. The Committee may
exercise negative discretion with respect to amounts in excess of the target
Pro-Rata Annual Bonus amount, which amount shall be determined by multiplying
$2,500,000 times the Yearly Proration Fraction. The maximum Pro-Rata Annual
Bonus shall be determined by multiplying $4,000,000 by the Yearly Proration
Fraction. Any Pro-Rata Annual Bonus shall be paid as promptly as reasonably
practicable after the last day of the calendar quarter in which the Termination
Date occurs, but in no event more than thirty (30) days after such last day.    
(d)   For purposes of this Agreement, “Pro-Rata Long Term Bonus”, when used in
respect of a calendar year, shall mean the amount obtained by multiplying
(x) the sum of the Long Term Bonuses that the Executive would have received for
such year with respect to each performance period that is then ongoing if he had
remained employed hereunder through the end of such year (assuming for this
purpose that his annualized Base Salary at the end of such year would have been
equal to his annualized Base Salary as of the Termination Date) times (y) the
Yearly Proration Fraction. Each of the prorated amounts that constitute the
Pro-Rata Long Term Bonus shall be paid on the date that the corresponding Long
Term Bonus would have been paid if the Executive’s employment hereunder had not
terminated.

6.2   Termination for Cause by the Company.

  (a)   The Company may terminate the Executive’s employment hereunder for
Cause. Prior to any such termination of employment for Cause, the Company shall
provide the Executive with written notice from the Company’s Board stating in
reasonable detail the particular circumstances that constitute the grounds on
which the termination for Cause is based (the “Cause Notice”). The Executive
shall then be entitled to a hearing at a duly convened meeting of the Company’s
Board, at which he may be accompanied by counsel of his choice, provided that he
submits a request for a hearing within four (4) business days after he receives
the Cause Notice. Within four (4) business days following such request the Board
shall hold such hearing, which shall last no more than one (1) business day, and
within four (4) business days following such hearing the Company’s Board shall
give written notice to the Executive stating whether, in the judgment of at
least two thirds of the members of the Company’s Board (other than the
Executive), Cause for terminating his employment on the basis set forth in the
original Cause Notice exists. Upon such notice from such Board, the Executive’s
employment

13



--------------------------------------------------------------------------------



 



      hereunder shall terminate for Cause, subject to de novo review of such
Board’s determination, through arbitration in accordance with Section 24, if the
Executive so chooses. For avoidance of doubt, the arbitrators shall have no
right to order reinstatement of the Executive’s employment. The Company’s Board
may suspend the Executive from his duties under this Agreement for up to 30 days
following the delivery of any Cause Notice to the Executive, and no such
suspension shall by itself constitute grounds for a Good Reason termination.    
(b)   In the event that the Executive’s employment hereunder is terminated for
Cause in accordance with Section 6.2(a), the Term shall expire and he shall be
entitled only to the benefits described in Section 6.6 and, notwithstanding
anything in this Agreement to the contrary, the Company shall have no further
obligations under Section 19.     (c)   For purposes of this Agreement, “Cause”
shall mean that: (i) the Executive is convicted of, or pleads guilty or nolo
contendere to, a felony, (ii) the Executive engages in conduct that constitutes
either (x) a material and willful breach of this Agreement, (y) willful, or
reckless, material misconduct in the performance of the Executive’s duties under
this Agreement, or (z) habitual neglect of the Executive’s material duties under
this Agreement; provided, however, that: (x) in the case of clause (ii) only,
such conduct has had a material adverse effect on the business or prospects of
the CNA Companies and (y) for purposes of clauses (ii)(y) and (ii)(z), Cause
shall not include any of the following: bad judgment, negligence, or any act or
omission believed by the Executive in good faith to have been in or not opposed
to the interest of the Company (without any intent by the Executive to gain,
directly or indirectly, a profit to which he is not legally entitled).

6.3   Termination by the Company Without Cause / Termination by the Executive
for Good Reason.

  (a)   In the event that the Executive’s employment hereunder is terminated
during the Term (other than in accordance with Section 6.5) (x) by the Company
other than for Permanent Disability in accordance with Section 6.1 or for Cause
in accordance with Section 6.2 or (y) by the Executive with Good Reason in
accordance with Section 6.3(b), the Term shall expire and he shall be entitled
to the following (in lieu of separation payments under any other Company
severance plan, policy or arrangement):

14



--------------------------------------------------------------------------------



 



  (i)   Separation payments at a rate of $312,500 per month, commencing with the
month of termination, with such termination payments to be made in substantially
equal installments, not less frequently than monthly, through December 31, 2013
(or, if Executive’s employment hereunder is terminated after December 31, 2013,
through the end of the then scheduled Term); provided, however, that such
payments shall be made for a period of no less than six (6) months following the
Termination Date.     (ii)   The Executive and his dependents shall be entitled
to continued participation, for a period of forty two (42) months following the
Termination Date (which shall be concurrent with any health care continuation
benefits under COBRA), in all medical, dental, vision, prescription drug,
hospitalization, life insurance, disability and other welfare benefit coverages
and benefits in which they were participating as of such date, on terms and
conditions that are no less favorable to them than those that applied as of such
date.     (iii)   The benefits described in Sections 6.1(a)(ii), 6.1(a)(iii),
6.1(a)(iv) and 6.6.

  (b)   “Good Reason” shall mean the occurrence, at any time during the two
(2) year period immediately prior to the Termination Date, of any of the
following events, without the Executive’s prior written consent and without cure
by the Company within thirty (30) days after the Executive gives notice of such
event to the Company requesting cure, such notice to be given within ninety
(90) days after the Executive learns that such event has occurred: (i) the
assignment to the Executive of duties that are materially inconsistent with his
position (including his status, offices, titles and reporting relationships),
authority, duties or responsibilities, all as in effect on the Commencement
Date, (ii) actions by the Company or its Affiliates that have resulted in a
substantial diminution in his position, authority, duties or responsibilities as
compared to his position, authority, duties or responsibilities at the
Commencement Date; (iii) a substantial breach by the Company or any of its
Affiliates of any material obligation to the Executive, under this Agreement or
otherwise (e.g., a substantial failure to honor the terms of any material equity
or long term incentive grant, or a material breach of Section 3(a), 3(b), 3(c),
3(d) or 3(e)); (iv) the Company requiring the Executive to be based at any
office or location that is more than 50 miles from the Company’s headquarters in
Chicago, Illinois, as of the Signing Date; (v) any failure to elect or appoint
the Executive as a member of the Company’s Board, Chairman of such

15



--------------------------------------------------------------------------------



 



      Board, and Chief Executive Officer of the Company, as of the Commencement
Date, or to maintain him in such positions throughout the Term (provided,
however, that the Executive need not be elected as, or maintained as, Chairman
of the Company’s Board to the extent that doing so would be a violation of
applicable law, or of applicable rules of the New York Stock Exchange or other
self-regulatory organization to whose rules the Company is subject, and would
result in material harm to the Company); or (vi) any failure of the Company to
obtain the assumption in writing of its obligation to perform this Agreement by
any successor to all or substantially all of the business or assets of the
Company within fifteen (15) calendar days after a merger, consolidation, sale or
similar transaction.     (c)   Upon termination of his employment hereunder in a
termination governed by this Section 6.3, the Executive shall be entitled to the
benefits described in Section 6.3(a), but only if, except in the case of
benefits described in Section 6.6, he executes, and delivers to the Company
within 21 days after the Termination Date (or such longer period as may
reasonably be necessary if the Executive dies or becomes incapacitated, or if
the Company has claimed that the termination is for Cause), a Release
substantially in the form attached hereto as Exhibit A, which Release he does
not revoke during the “Revocation Period” as defined in such Release.     (d)  
For all purposes of this Agreement, if an Executive Presentment takes place on
the Commencement Date, or within 15 days following the Commencement Date in the
event of extraordinary circumstances, the failure by the Company to employ the
Executive on or within 15 days following the Executive Presentment shall be
treated as if the Executive had become employed hereunder on the date of the
Executive Presentment and had been terminated 15 days later in a termination of
employment to which Section 6.3(a) applies. Notwithstanding the foregoing and
anything to the contrary in Section 1, if an Executive Presentment does not
occur on June 8, 2009 (or such other date as the Parties may agree upon in
writing in accordance with Section 1), then the Commencement Date shall be the
date on which the Executive Presentment occurs. For purposes of this Agreement,
an “Executive Presentment” shall be deemed to have occurred if (i) the Executive
presents himself at the Company’s headquarters prepared to commence employment
and perform his duties hereunder, (ii) the Executive is not subject to any
injunction preventing him from performing his duties hereunder on the date that
he presents himself, and (iii) the Executive has neither been convicted of, nor
plead guilty to, any felony.

16



--------------------------------------------------------------------------------



 



6.4   Voluntary Resignation by the Executive; Failure of Executive Presentment.

  (a)   In the event that the Executive terminates his employment hereunder
prior to the then-scheduled expiration of the Term on his own initiative, other
than in a termination governed by Section 6.1 or 6.3, the Term shall expire and
he shall be entitled only to the benefits described in Section 6.6 and,
notwithstanding anything in this Agreement to the contrary, the Company shall
have no further obligations under Section 19. A voluntary termination under this
Section 6.4 shall not be deemed a breach of this Agreement. Promptly following
any termination of the Executive’s employment that is governed by this
Section 6.4(a), the Company shall represent that none of the events described in
clauses (i) through (vi) of Section 6.3(b) have occurred.     (b)   If the
Executive terminates his employment hereunder, in a termination governed by
Section 6.4(a), at any time prior to the first anniversary of the Commencement
Date, the Executive shall be required to promptly repay, on an after-tax basis,
(i) all amounts previously paid by the Company to Executive pursuant to Section
2(c) or Section 5(b) and (ii) all amounts that the Company previously advanced
pursuant to Section 19.     (c)   In the event that an Executive Presentment
does not occur in accordance with Section 6.3(d), then (i) the Term shall not
commence, (ii) the Executive shall not be entitled to any of the benefits
described in Section 6.6, (iii) the Company shall have no further obligations
under Section 19, and (iv) Executive shall be required to promptly repay, on an
after-tax basis, (x) all amounts previously paid by the Company to Executive
pursuant to Section 2(c) or Section 5(b) and (y) all amounts that the Company
previously advanced pursuant to Section 19.

6.5   Expiration of Term. Upon the expiration of the Term on December 31, 2013
(or on such later expiration date as the Parties may have agreed upon in
accordance with Section 1), the Executive’s employment with the Company
hereunder shall terminate and the Executive shall be entitled to the benefits
described in Sections 6.1(a)(ii) (but only if the Parties extend the Term beyond
December 31, 2013 in accordance with Section 1), 6.1(a)(iii), 6.1(a)(iv) and
6.6.

17



--------------------------------------------------------------------------------



 



6.6   Any Termination of Employment.

  (a)   Upon any termination of the Executive’s employment hereunder, he shall
be entitled to:

  (i)   Unpaid Base Salary through the Termination Date.     (ii)   The balance
of any unpaid Annual Bonus in respect of any Performance Year that ended on or
before the Termination Date, and the balance of any unpaid Long Term Bonus with
respect to any Covered Year that ended on or before the Termination Date, in
each case paid on the date that it would have been paid if the Executive’s
employment hereunder had not terminated (or, if such date has already passed, as
soon as practicable following the Termination Date).     (iii)   The right to
exercise his vested SARs for at least the lesser of 90 days following the
Termination Date and the balance of their maximum stated term.     (iv)   Other
or additional benefits in accordance with the then applicable terms of any
applicable Company Arrangement, including, without limitation, Sections 3, 4, 5,
18, 19, 24 and 25 of this Agreement, and any equity award grant or agreement,
provided that this shall not result in a duplication of benefits or payments to
the Executive or his beneficiaries, as the case may be.

  (b)   For purposes of this Agreement, “Company Arrangement” shall mean any
plan, program, corporate governance document, policy, agreement or other
arrangement of the Company or any of its Affiliates.     (c)   Upon any
termination of his employment hereunder, the Executive shall be deemed to have
resigned from all offices, and Board memberships, that he holds pursuant to this
Agreement, and the Executive agrees to promptly execute any documents reasonably
requested by the Company to evidence or effectuate such resignation.

18



--------------------------------------------------------------------------------



 



  (d)   Upon any termination of employment hereunder, Executive shall continue
to be bound by the covenants set forth herein at Sections 7 through 15
subsequent to the date of such termination for such periods of time as provided
for in said Sections respectively.

6.7   No Mitigation; No Offset. In the event of any termination of the
Executive’s employment hereunder, the Executive shall be under no obligation to
seek other employment or otherwise mitigate the obligations of the Company or
its Affiliates under this Agreement or otherwise, and there shall be no offset
against amounts or benefits due the Executive under this Agreement or otherwise
on account of (x) any Claim that the Company or any of its Affiliates may have
against him or (y) any remuneration or other benefit earned or received by the
Executive after such termination. Any amounts due under this Section 6 are
considered to be reasonable by the Company and are not in the nature of a
penalty.   6.8   Section 409A. Notwithstanding any provision to the contrary in
this Agreement or otherwise, no payment or distribution under this Agreement or
otherwise that constitutes an item of “deferred compensation” under Section 409A
and becomes payable by reason of the termination of the Executive’s employment
hereunder shall be made to the Executive unless the termination of the
Executive’s employment constitutes a “separation from service” (as such term is
defined in Section 409A). In addition, no such payment or distribution of
deferred compensation shall be made to the Executive prior to the earlier of
(a) the expiration of the six (6) month period measured from the date of the
Executive’s “separation from service” (as such term is defined in Section 409A),
or (b) the date of the Executive’s death, if the Executive is deemed at the time
of such separation from service to be a “specified employee” within the meaning
of that term under Section 409A and if such delayed commencement is otherwise
required to avoid “additional tax” under Section 409A(a)(2) of the Code. All
payments and benefits that are delayed pursuant to the immediately preceding
sentence shall be paid to the Executive in a lump sum upon expiration of such
six (6) month period (or if earlier upon the Executive’s death), together with
accrued interest for the period of delay at the rate of 5% per annum. Any
separate payment or benefit under this Agreement or otherwise shall not be
“deferred compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation 1.409A-1(b)(4) and (b)(9) and other applicable
provisions of Treasury Regulation Section 1.409A-1 through A-6. Each individual
installment payment that becomes payable under this Agreement, and each payment
of Base Salary after a Termination Date, shall be a “separate payment” under
Section 409A. The payment or reimbursement of any expense under this Agreement
in one of the Executive’s taxable years shall not affect the payment or
reimbursement of any expense

19



--------------------------------------------------------------------------------



 



    in any other taxable year of the Executive. Any payment or reimbursement for
expenses under this Agreement shall in any event be made on or before the last
day of the Executive’s taxable year following the taxable year in which the
expense was incurred, and any such payment or reimbursement may not be
liquidated or exchanged for any other benefit.   7.   Confidentiality.   (a)  
The Executive agrees that, during the Term and at all times thereafter, he shall
not reveal or utilize Confidential Information (as defined in this Agreement)
that he acquired during the course of or as a result of his employment with the
Company and that relates to (x) the CNA Companies and any of their Affiliates or
(y) the CNA Companies’ customers, employees, agents, brokers and vendors. The
Executive acknowledges that all such Confidential Information is commercially
valuable and is the property of the CNA Companies. Upon the termination of his
employment hereunder, the Executive shall return all such Confidential
Information to the Company, whether it exists in written, electronic,
computerized or other form. Notwithstanding anything elsewhere to the contrary
(including, without limitation, in Exhibit B), the Executive (a) may disclose
Confidential Information (i) to the Company and its Affiliates, or to any
authorized (or apparently authorized) agent or representative of any of them,
(ii) in confidence to any attorney or accountant actually retained by Executive
for the purpose of securing professional advice (but not the Company’s
privileged information), or (iii) when required to do so by law or by a court,
governmental agency, legislative body, arbitrator or other Person with
jurisdiction to order him to divulge, disclose or make accessible such
information, and (b) may disclose or use Confidential Information (i) with the
Company’s prior written consent, (ii) in connection with performing his duties
hereunder or (iii) in connection with any Proceeding under Section 15 or 24. In
the event that the Executive is required to disclose any Confidential
Information pursuant to clause (a)(iii) or (b)(iii)of the immediately preceding
sentence, he shall (A) promptly give the Company advance notice that such
disclosure may be made and (B) not oppose and affirmatively cooperate with the
Company, at its reasonable request and sole expense, in seeking to protect the
confidentiality of the Confidential Information. (a) For purposes of this
Agreement “Confidential Information” shall mean information, knowledge or data
(whether or not a trade secret or protected by laws pertaining to intellectual
property and including, without limitation, information relating to data,
finances, marketing, pricing, profit margins, underwriting, claims, legal
matters, loss control, marketing and business plans, renewals, software,
processing, vendors, administrators, customers or prospective customers,
products, brokers, agents and employees), other than information, knowledge or
data that (x) has previously been disclosed to the public, or is in the public
domain,

20



--------------------------------------------------------------------------------



 



    other than as a result of the Executive’s breach of this Section 7, or
(y) is known or generally available to the public or within any trade or
industry of the Company or any of its Affiliates.   (b)   The Executive agrees
to execute, as of the Commencement Date, a Confidentiality, Computer
Responsibility and Professional Certification Agreement in the form attached
hereto as Exhibit B; provided, however, that the Executive’s obligation to
maintain confidentiality and return Company property will be governed by Section
7(a) and Section 12 of this Agreement, respectively. The Company shall supply to
the Executive, no later than twenty-one (21) days prior to the Commencement
Date, a copy of any additional document that he will be requested to sign,
acknowledge, or otherwise accept, in connection with commencing employment
hereunder.   8.   Competition. The Executive hereby agrees that, during the Term
and for 24 months thereafter, he will not, directly or indirectly, perform
services for, or otherwise have any involvement with (other than in connection
with performing services hereunder), in each case, whether as an officer,
director, partner, consultant, security holder, owner, employee, independent
contractor or otherwise, any Person that competes (whether directly or
indirectly) with the Company or its Affiliates in the Business in the United
States, Europe, Canada, Argentina or any other country in which any of the CNA
Companies is conducting business as of the Termination Date (any such Person, a
“Competitor”); provided, however, that the Executive may in any event (x) own up
to a 5% passive ownership interest in any public or private entity and (y) be
employed by, or otherwise have material association with, any business that
competes materially with the Company or its Affiliates in the Business if his
employment or association is with a separately managed and operated division or
Affiliate of such business that does not compete with the Company or its
Affiliates in the Business and he has no business communication relating to the
Business with employees of any division or Affiliate of such business that does
compete with the Company or its Affiliates in the Business. For purposes of this
Agreement, the term “Business” shall mean (a) any line of commercial property
and casualty insurance or (b) any other revenue producing activity in which the
Company or its Affiliates are involved as of the Termination Date; provided,
however, that such other revenue producing activity constitutes at least 2.5% of
the Company’s consolidated revenue in the year of, or the year immediately prior
to, the Executive’s termination of employment. Upon the written request of the
Executive, the Board will reasonably determine whether a business or other
entity constitutes a “Competitor” for purposes of this Section 9; provided that
the Board may require the Executive to provide such information as the Board
determines to be necessary to make such determination; and provided, further
that the current and continuing effectiveness of such determination

21



--------------------------------------------------------------------------------



 



    may be conditioned upon the accuracy of such information, and upon such
other factors as the Board may determine.   9.   Solicitation. The Executive
agrees that, during the Term and for 36 months thereafter, he will not, directly
or indirectly, solicit any individual (other than his own personal assistant)
who is then an employee of the Company or any of its Affiliates to terminate
such employee’s employment with the Company or its Affiliates or to accept
employment elsewhere, other than in connection with terminating, or altering,
the employment of such employee in connection with performing services
hereunder.   10.   Non-interference. The Executive agrees that, during the Term
and for 36 months thereafter, he will not, directly or indirectly, other than in
connection with performing services hereunder and in the interest of the
Company, solicit any Person that to his knowledge had a business relationship
with the Company or its Affiliates at any time during the Term to terminate, or
reduce, any such business relationship.   11.   Assistance with Claims. The
Executive agrees that, during the Term and for a reasonable period thereafter,
and for no less than 36 months thereafter, he will make himself available, on
reasonable request, to assist the Company or any of its Affiliates in the
prosecution or defense of any Claim that may be made or threatened by or against
the Company or any of its Affiliates, and that relates to events, acts or
omissions occurring during the Term, by meeting with representatives of the
Company (including attorneys) and providing truthful and accurate information;
provided, however, that he shall in no event be required to (i) waive any
constitutional rights or privileges, (ii) cooperate in connection with a Claim
brought by the Company against the Executive or a Claim brought by the Executive
against the Company, or (iii) disclose confidential information of any third
party which Executive is legally bound to maintain as confidential. The
Executive agrees, unless precluded by law or, in the case of requests from
governmental and quasi-governmental entities, reasonably advised to proceed
otherwise by counsel, to promptly inform the Company in advance if he is
requested (i) to testify or otherwise become involved in connection with any
Claim against the interests of the Company or any of its Affiliates or (ii) to
assist or participate in any investigation (whether governmental or private) of
the Company or any of its Affiliates, whether or not a lawsuit has been filed
against the Company or any of its Affiliates relating thereto. The Company
agrees to promptly reimburse the Executive for any expenses he reasonably incurs
in connection with his obligations under this Section 11, including, without
limitation, transportation (and, for this purpose, the Executive shall be
permitted to travel via Company aircraft if it is available, at no charge to the
Executive), lodging, meal expenses, and attorney’s fees (and other charges of
counsel). The Company agrees to

22



--------------------------------------------------------------------------------



 



    make all reasonable efforts to minimize any inconvenience to the Executive
that may be created by his obligations under this Section 11. Nothing in this
Agreement or elsewhere is intended or shall be construed to prevent the
Executive from cooperating fully with any governmental investigation or review.
For purposes of this Agreement, “Claim” shall mean any claim, demand, request,
investigation, dispute, controversy, threat, discovery request, or request for
testimony or information.   12.   Return of Materials. The Executive shall, at
any time upon the request of a duly authorized officer of the Company, and in
any event promptly following the Termination Date, return and surrender to the
Company all property of the Company, including but not limited to originals and
all copies, regardless of medium, of property belonging to the Company created
or obtained by the Executive as a result of or in the course of or in connection
with his employment with the Company regardless of whether such items constitute
proprietary information; provided, however, that the Executive shall be under no
obligation to return written materials acquired from third parties that are
generally available to the public. Notwithstanding anything to the contrary in
this Agreement or elsewhere (including, without limitation, Exhibit B), the
Executive shall be entitled to retain: (i) his home computer, (ii) papers and
other materials of a personal nature, including, but not limited to,
photographs, correspondence, personal diaries, calendars and Rolodexes, personal
files and phone books (including information on personal and professional
contacts in whatever form maintained), (iii) information relating to his
compensation or to reimbursement of expenses, (iv) information that he
reasonably believes may be needed for tax purposes, and (v) any other documents
or information that relate to his personal entitlements or obligations.   13.  
Non-Disparagement. The Executive agrees that he shall not make any public
statement at any time after the Term that disparages the CNA Companies, or any
of their officers or directors. The Company shall instruct its directors and
officers not to make any public statement at any time after the Term that
disparages the Executive. Notwithstanding the foregoing, nothing in this
Agreement or elsewhere shall prevent any Person from (i) responding publicly to
incorrect, disparaging or derogatory public statements to the extent reasonably
necessary to correct or refute such public statements or (ii) making any
truthful statement to the extent (y) reasonably necessary in connection with any
litigation, arbitration or mediation or (z) required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order such Person to disclose
or make accessible such information.

23



--------------------------------------------------------------------------------



 



14.   Scope of Covenants.

  (a)   The Executive acknowledges that: (i) as a senior executive of the
Company, he will have access to confidential information concerning the entire
range of businesses in which the CNA Companies were and are engaged; (ii) that
the CNA Companies’ businesses are conducted world-wide; and (iii) that the CNA
Companies’ confidential information, if disclosed or utilized without its
authorization, would irreparably harm the CNA Companies in: (1) obtaining
renewals of existing customers; (2) selling new business; (3) maintaining and
establishing existing and new relationships with employees, agents, brokers and
vendors; and (4) other ways arising out of the conduct of the businesses in
which the CNA Companies are engaged.     (b)   To protect such information and
such existing and prospective relationships, and for other significant business
reasons, the Executive agrees that it is reasonable and necessary that: (i) the
scope of this Agreement be world-wide; (ii) its breadth include those segments
of the entire insurance industry in which the CNA Companies conduct business;
and (iii) the duration of the restrictions upon the Executive be as indicated
herein.     (c)   The Executive acknowledges that the CNA Companies’ customer,
employee and business relationships are long-standing, indeed, near permanent,
and therefore are of great value to the CNA Companies. The Executive agrees that
the provisions of Sections 7, 8, 9, 10, 12 and 13 of this Agreement, and the
Company’s enforcement of them, are reasonably necessary to protect the CNA
Companies’ legitimate business and property interests and relationships,
especially those that he was responsible for developing or maintaining.     (d)
  The Company shall not condition any compensation or other benefits provided
under this Agreement on covenants that are more restrictive than those set forth
in this Agreement.     (e)   If any one or more of the provisions contained in
Sections 7, 8, 9, 10, 11, 12 or 13 shall be held to be excessively broad as to
duration, geographic scope, activity or subject, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent allowed by applicable law.

24



--------------------------------------------------------------------------------



 



15.   Equitable Relief. Each Party agrees that any actual or threatened breach
of the covenants set forth in Sections 7, 8, 9, 10, 12 or 13 above could cause
the other Party irreparable harm. Therefore, in the event of any actual or
threatened breach by either Party (the “Breaching Party”) of the provisions of
Section 7, 8, 9, 10, 12 or 13 above, the other Party shall be entitled to seek,
through arbitration in accordance with Section 24 or from any court with
jurisdiction over the matter and the defendant(s), temporary, preliminary and/or
permanent equitable/injunctive relief restraining the Breaching Party from
violating such provisions and to seek, in addition, but solely through
arbitration in accordance with Section 24, money damages, together with any and
all other remedies available under applicable law.   16.   Change in Control.
Upon the occurrence of any Change in Control, any unvested SARs and any earned
but unvested RSUs held by the Executive shall become fully vested (i.e.,
non-forfeitable), and any SARs that are or become vested shall become
exercisable. For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following events: (i) any “person” or “group”, other
than Loews Corporation and its Affiliates, is or becomes the “beneficial owner”,
as such terms are used as of the Signing Date in Rule 13d-3 promulgated under
the 1934 Act, of a percentage of the Voting Stock of the Company (measured
either by number of securities or by number of votes entitled to be cast) that
is greater than both (x) the percentage of the Voting Stock of the Company (thus
measured) then held by Loews Corporation and its Affiliates and (y) 20%;
(ii) the Company combines with another entity and is not the surviving entity;
or (iii) all or substantially all of the assets or business of the Company is
disposed of pursuant to a sale, merger, consolidation, liquidation or other
transaction or series of transactions, unless the holders of Voting Stock of the
Company immediately prior to such combination, transaction or series of
transactions (collectively, a “Triggering Event”) own, directly or indirectly,
by reason of their ownership of Voting Stock of the Company immediately prior to
such Triggering Event, a majority of the Voting Stock (measured both by number
of securities and by voting power) of the entity, if any, that succeeds to all
or substantially all of the assets and business of the Company. For purposes of
this Agreement, “Voting Stock” shall mean issued and outstanding capital stock
or other securities of any class or classes having general voting power, under
ordinary circumstances in the absence of contingencies, to elect, in the case of
a corporation, the directors of such corporation and, in the case of other
entities, the corresponding governing person or body; and “1934 Act” shall mean
the Securities Exchange Act of 1934, as amended.

25



--------------------------------------------------------------------------------



 



17.   Representations.

  (a)   The Executive represents and warrants to the Company that he (i) has the
legal right to enter into this Agreement and to perform all of the obligations
to be performed by him hereunder in accordance with its terms, (ii) is not a
party to any agreement or understanding, written or oral, that would prevent him
from entering into this Agreement or performing his obligations under it, and
(iii) has not materially breached any of his fiduciary duties to his current
employer or its Affiliates. The Executive represents and warrants to the Company
that he is not a party to any non-compete or non-solicitation obligations with
any Person, including his current employer, or its Affiliates, other than the
“Restrictive Covenants” and obligations that have now expired. For purposes of
this Agreement, “Restrictive Covenants” means the Executive’s non-compete,
non-solicit and other obligations to his current employer and its Affiliates,
including any restrictions on his activities violation of which could lead to
loss of benefits, as provided in (x) the Restricted Stock Unit Agreements
between the Executive and his current employer, dated March 3, 2005 (as
amended), March 2, 2006, March 1, 2007, and March 12, 2008, and (y) the
Performance Share Award Agreements between the Executive and his current
employer, dated March 3, 2005 (as amended), March 2, 2006 (as amended), March 1,
2007, and March 12, 2008.     (b)   The Company represents and warrants that
(i) it is fully authorized by action of its Board (and of any other Person or
body whose action is required) to enter into this Agreement and to perform its
obligations under it, (ii) the execution, delivery and performance of this
Agreement by it does not violate any applicable law, regulation, order, judgment
or decree, or any agreement, arrangement, plan or corporate governance document
to which it is a party or by which it is bound and (iii) upon the execution and
delivery of this Agreement by the Parties, this Agreement shall be its valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.     (c)   The Parties agree that there will be no contact prior to
the Commencement Date between the Parties that violates the Restrictive
Covenants. Notwithstanding anything in this Agreement to the contrary, the
Executive agrees that he will not at any time violate the Restrictive Covenants
or his fiduciary or other obligations

26



--------------------------------------------------------------------------------



 



      to his current employer and its Affiliates and that he will not become a
party to any agreement or understanding, written or oral, that would prevent him
from entering into this Agreement or performing his obligations under it. The
Executive agrees that if the Executive’s non-compete and non-solicit obligations
under the Restrictive Covenants should expire earlier than the date set forth in
the Restrictive Covenants (as in effect on the Signing Date), he will promptly
inform the Company and he will cooperate with the Company to determine an
earlier Commencement Date that is mutually agreeable to the Parties.

18.   Indemnification, Advancement of Expenses, D&O Insurance.

  (a)   If the Executive is made a party, is threatened to be made a party, or
reasonably anticipates being made a party, to any Proceeding by reason of the
fact that he is or was a director, officer, member, employee, agent, manager,
trustee, consultant or representative of the Company or any of its Affiliates,
or is or was serving at the request of the Company or any of its Affiliates, or
in connection with his service hereunder, as a director, officer, member,
employee, agent, manager, trustee, consultant or representative of another
Person, or if any Claim is made, is threatened to be made, or is reasonably
anticipated to be made, that arises out of or relates to the Executive’s service
in any of the foregoing capacities, then the Executive shall promptly be
indemnified and held harmless to the fullest extent permitted or authorized by
the Certificate of Incorporation or Bylaws of the Company, or if greater, by
applicable law, against any and all reasonable and appropriately documented
costs, expenses, liabilities and losses (including, without limitation,
attorneys’ and other professional fees and charges that are reasonably incurred,
judgments, interest, expenses of investigation that are reasonably incurred,
penalties, fines, ERISA excise taxes or penalties and reasonable amounts paid or
to be paid in settlement) incurred or suffered by the Executive in connection
therewith, and such indemnification shall continue as to the Executive even if
he has ceased to be a director, officer, member, employee, agent, manager,
trustee, consultant or representative of the Company or other Person and shall
inure to the benefit of his heirs, executors and administrators. The Executive
shall be entitled to prompt advancement of any and all appropriately documented
costs and expenses (including, without limitation, attorneys’ and other
professional fees and charges) reasonably incurred by him in connection with any
such Proceeding or Claim, any such advancement to be made within 15 days after
the Executive gives written notice, supported by reasonable documentation,
requesting such advancement. Such notice shall include an undertaking by the
Executive to repay the amounts advanced to the extent that he

27



--------------------------------------------------------------------------------



 



      is ultimately determined not to be entitled to indemnification against
such costs and expenses. Nothing in this Agreement or elsewhere shall operate to
limit or extinguish any right to indemnification, advancement of expenses, or
contribution that the Executive would otherwise have (including, without
limitation, by agreement or under applicable law). For purposes of this
Agreement, “Proceeding” shall mean any actual, threatened or reasonably
anticipated action, suit or proceeding, whether civil, criminal, administrative,
investigative, appellate, formal, informal or other.     (b)   Neither (i) the
failure of the Company (including its Board, independent legal counsel or
stockholders) to have made a determination prior to the commencement of any
Proceeding concerning payment of amounts claimed by the Executive under Section
18(a) that indemnification of the Executive is proper because he has met the
applicable standard of conduct, nor (ii) a determination by the Company
(including its Board, independent legal counsel or stockholders) that the
Executive has not met such applicable standard of conduct, shall create a
presumption that the Executive has not met the applicable standard of conduct.  
  (c)   A directors’ and officers’ liability insurance policy (or policies)
shall be kept in place, during the Term and for six years thereafter, to the
extent that such coverage is then provided to any other current or former
director or executive officer of the Company, providing coverage to the
Executive that is no less favorable to him in any respect (including, without
limitation, with respect to scope, exclusions, amounts, and deductibles) than
the coverage then being provided to any other present or former senior executive
or director of the Company.

19.   Current Employer Disputes. The Executive shall be entitled to prompt
advancement of, and indemnification against, any and all appropriately
documented costs and expenses (including, without limitation, attorneys’ and
other professional fees and charges) reasonably incurred by him in connection
with any Proceeding or Claim (a “Covered Dispute”) that alleges or otherwise
involves, as a material issue in such Covered Dispute, any Claim that the
Executive breached any of the Restrictive Covenants or breached any of his
fiduciary obligations to his current employer or its Affiliates, in each case
resulting from his employment or services hereunder, or his agreement to become
employed hereunder, or activities, if any, taken prior to the Commencement Date
at the express request of the Company, any such advancement to be made within
15 days after the Executive gives written notice, supported by reasonable
documentation, requesting such advancement. To the extent that the Executive’s
current employer (or its Affiliates, if

28



--------------------------------------------------------------------------------



 



    applicable) substantially and finally prevails with respect to any such
Covered Dispute, the Executive shall promptly repay any amounts advanced under
this Section 19 with respect to such Covered Dispute. For avoidance of doubt,
the Company shall not be required to indemnify the Executive against any final
judgment obtained by his current employer or any of its Affiliates with respect
to any Covered Dispute in respect of which it has advanced expenses under this
Section 19. The Executive shall have the right to counsel of his choice in
connection with any Covered Dispute, subject to the Company’s consent (which
shall not be unreasonably withheld or delayed).  The Company shall have the
right to resolve any Covered Dispute with respect to which it has advanced legal
fees or expenses under this Section 19, provided, however, that the Executive’s
rights and interests are not adversely affected by any such resolution.   20.  
Severability. Each of the terms and provisions of this Agreement shall be deemed
severable in whole and in part. To the extent that any provision or portion of
this Agreement shall be determined to be invalid or unenforceable for any
reason, in whole or in part, the remaining provisions of this Agreement shall
remain in full force and effect so as to achieve the intentions of the Parties,
as set forth in this Agreement, to the maximum extent possible.   21.  
Assignment.

  (a)   This Agreement shall be binding upon, and inure to the benefit of, the
Parties and their respective successors, heirs (in the case of the Executive)
and assigns.     (b)   No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
and obligations may be assigned or transferred pursuant to a merger,
consolidation or other combination in which the Company is not the continuing
entity, or a sale or liquidation of all or substantially all of the business and
assets of the Company, provided that the assignee or transferee is the successor
to all or substantially all of the business and assets of the Company and such
assignee or transferee expressly assumes the liabilities, obligations and duties
of the Company as set forth in this Agreement.     (c)   No rights or
obligations of the Executive under this Agreement may be assigned or transferred
by the Executive other than his rights to compensation and benefits, which may
be transferred only by will or by operation of law. Notwithstanding the
foregoing, the Executive shall be entitled, to the extent permitted under

29



--------------------------------------------------------------------------------



 



      applicable law and applicable Company Arrangements, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit hereunder
following the Executive’s death by giving written notice thereof to the Company.
In the event of the Executive’s death or a judicial determination of his
incompetence, references in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative. In the event that Executive dies before all payments he may be
entitled to have been paid, all remaining payments shall be made to the
beneficiary specifically designated by the Executive in writing prior to his
death, or, if no such beneficiary was designated (or the Company is unable in
good faith to determine the beneficiary designated), to his personal
representative or estate.

22.   Miscellaneous.

  (a)   This Agreement shall be governed, interpreted, performed and enforced in
accordance with its express terms, and otherwise in accordance with the laws of
the State of Delaware (without regard to choice of law or conflict of laws
principles), to the extent not displaced by federal law.     (b)   Except as
otherwise expressly set forth herein, this Agreement contains the entire
agreement of the Parties with regard to the subject matter hereof, and
supersedes all prior agreements and understandings, written or oral, with
respect to such subject matter.     (c)   No provision in this Agreement may be
amended unless such amendment is set forth in a writing that expressly refers to
the provision of this Agreement that is being amended and that is signed by the
Executive and by an authorized officer of the Company. No waiver by any Person
of any breach of any condition or provision contained in this Agreement shall be
deemed a waiver of any similar or dissimilar condition or provision at the same
or any prior or subsequent time. To be effective, any waiver must be set forth
in a writing signed by the waiving Person and must specifically refer to the
condition(s) or provision(s) of this Agreement being waived. In the event of any
conflict between any provision of this Agreement and any provision of any
Company Arrangement, the provisions of this Agreement shall control unless the
Executive otherwise agrees in a writing that expressly refers to the provision
of this Agreement whose control he is waiving.

30



--------------------------------------------------------------------------------



 



  (d)   Except as otherwise expressly set forth in this Agreement, the
respective rights and obligations of the Parties (including, without limitation,
those set forth in Sections 6 through 19 above and Sections 23 through 25 below)
shall survive any termination of the Executive’s employment hereunder.     (e)  
All numbers and headings contained in this Agreement are for reference only and
are not intended to qualify, limit or otherwise affect the meaning or
interpretation of any provision contained in this Agreement.

23.   Notices. Any notice, consent, demand, request, or other communication
given to a Person in connection with this Agreement shall be in writing and
shall be deemed to have been given to such Person (x) when delivered personally
to such Person or (y), provided that a written acknowledgment of receipt is
obtained, five days after being sent by prepaid certified or registered mail, or
two days after being sent by a nationally recognized overnight courier, to the
address (if any) specified below for such Person (or to such other address as
such Person shall have specified by ten days’ advance notice given in accordance
with this Section 23) or (z) on the first business day after it is sent by
facsimile to the facsimile number (if any) set forth below (or to such other
facsimile number as shall have specified by ten days’ advance notice given in
accordance with this Section 23), with a confirmatory copy sent by certified or
registered mail or by overnight courier in accordance with this Section 23.

If to the Company:
CNA Financial Corporation
CNA Center
Chicago, IL 60685
Attn: Corporate Secretary
Fax: 312-817-0511
If to the Executive:
The address of his principal residence as it appears in the Company’s records,
with a copy to him (during the Term) at his office in Chicago, and a copy to:
Morrison Cohen LLP.
909 Third Avenue
New York, NY 10022
Attn: Robert M. Sedgwick
Fax: 212-735-8708

31



--------------------------------------------------------------------------------



 



If to beneficiary of the Executive:
The address most recently specified by the Executive or beneficiary.

24.   Arbitration of All Disputes. Any Claim between the Executive and the
Company or any of its Affiliates, including any Claim arising out of or relating
to this Agreement, any other agreement or arrangement between the Executive and
the Company or any of its Affiliates, the Executive’s employment with the
Company, or any termination thereof (a “Covered Claim”) shall (except to the
extent otherwise provided in Section 15 with respect to certain requests for
injunctive relief) be resolved by binding confidential arbitration, to be held
in Chicago, Illinois, in accordance with the Commercial Arbitration Rules (and
not the National Rules for Resolution of Employment Disputes) of the American
Arbitration Association and this Section 24. Judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. The
Company shall advance to (or for the benefit of) the Executive (or his
beneficiaries, as applicable), promptly upon written request, any appropriately
documented costs or expenses (including, without limitation, attorneys’ fees and
other charges of counsel) reasonably incurred by the Executive or his
beneficiaries in connection with any Covered Claim, subject to prompt repayment
to the extent that the Company (and its Affiliates, as applicable) are
determined to have substantially prevailed with respect to such Covered Claim.  
25.   Section 280G Gross-Up. In the event that any payment or benefit made or
provided to or for the benefit of the Executive under this Agreement, or under
any plan, agreement, program or arrangement of the Company, of any Person
effecting a change in control of the Company, or any Affiliates of any of the
foregoing (a “Payment”) is determined to be subject to any excise tax (“Excise
Tax”) imposed by Section 4999 of the Code, or any comparable state or local tax
provision, the Company shall pay to the Executive at or prior to the time any
Excise Tax is payable with respect to such Payment (through withholding or
otherwise), an additional amount which, after the imposition of all income,
employment, excise and other taxes payable by the Executive thereon, is equal to
the sum of (i) the Excise Tax on such Payment plus (ii) any penalty and interest
assessments associated with such Excise Tax. The determination of whether any
Payment is subject to the Excise Tax and, if so, the amount to be paid by the
Company to the Executive and the time of payment pursuant to this Section 25
shall be made by an independent, nationally recognized United States public
accounting firm (the “Auditor”) assuming in all cases taxation at the highest
applicable marginal rates. The Auditor shall be selected by the Company (subject
to the Executive’s approval, which shall not be unreasonably

32



--------------------------------------------------------------------------------



 



    withheld or delayed), and shall be paid for by the Company. The Parties
shall cooperate with each other in connection with any Proceeding or Claim
relating to the existence or amount of any liability for any Excise Tax. The
Company shall have the right to control the conduct of and to resolve and
compromise any Claim or Proceeding subject to the remainder of this Section 25,
and provided the Executive’s rights and interests are not adversely affected by
any such resolution or compromise. All appropriately documented expenses
relating to any such Proceeding or Claim (including any attorneys’ fees and
other expenses associated therewith) reasonably incurred by the Executive shall
be paid by the Company promptly upon demand by the Executive, and any such
payment shall be grossed up for all taxes (assuming taxation at the highest
applicable marginal rates) in the event that the Executive is subject to any
income tax, employment tax or Excise Tax on it. All payments under this
Section 25 shall be made within the time periods required by Treasury Regulation
§ 1.409A-3(i)(1)(v).

[Remainder of the page intentionally left blank.]

33



--------------------------------------------------------------------------------



 



26.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement and all
of which, when taken together, shall be deemed to constitute one and the same
agreement. Signatures delivered by facsimile shall be deemed effective for all
purposes.       IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the Signing Date.

          CNA FINANCIAL CORPORATION    
 
       
By:
  /s/ Jonathan D. Kantor
 
    Name: Jonathan D. Kantor     Title: Executive Vice-President    
 
        THOMAS F. MOTAMED    
 
       
/s/ Thomas F. Motamed
         

34



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF RELEASE
          THIS RELEASE OF CLAIMS (this “Release”) is entered into as of
                     [the date the Executive signs this Release following a
termination without Cause or a resignation for Good Reason] (the “Release
Date”), by and between Thomas F. Motamed (the “Executive”) and CNA Financial
Corporation (the “Company”). Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Employment Agreement by and
between the Company and the Executive, dated as of May 22, 2008 (the “Employment
Agreement”).
          1. Release.
               (a) The Executive, on behalf of himself and his beneficiaries,
estate and legal representatives (collectively, with the Executive, the
“Executive Releasors”) hereby releases, acquits and forever discharges the
Company, its Affiliates, and each of their respective successors, assigns,
officers, directors, and employees (collectively, the “Company Released
Parties”) from any and all claims, causes of actions, demands, suits, costs,
expenses and damages of whatsoever nature and kind, whether known or unknown,
whether now existing or hereafter arising, at law or in equity, that any
Executive Releasor may have, or may have had, or may hereafter have, and that
are based in whole or in part on facts, whether or not now known, existing prior
to the Release Date, and that arise out of or relate to the Executive’s
employment with or services for the Company or its Affiliates, or the
termination of such employment or services, other than claims arising under or
preserved by Section 6 of the Employment Agreement.
               (b) The claims released by the Executive include, to the extent
set forth in Section 1(a), any and all claims under federal, state or local laws
pertaining to employment, including the Age Discrimination in Employment Act of
1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. Section 2000e et seq., the Fair Labor Standards Act as amended, 29 U.S.C.
Section 201 et seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et seq., the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section 701 et seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601 et seq., and any and all state or local laws regarding employment
discrimination and/or U.S. federal, state or local laws of any type or
description regarding employment, including but not limited to any claims in any
way arising from or derivative of the Executive’s employment with the Company or
any of

35



--------------------------------------------------------------------------------



 



its Affiliates or the termination of such employment, as well as any claims
under state contract or tort law or otherwise.
               2. Representation by the Executive. The Executive represents that
he has not been convicted of, or pleaded guilty to or nolo contendere to, any
felony and has not engaged in conduct that constitutes Cause under the
Employment Agreement.
               3. Incorporation of Specific Provisions. The following Sections
of the Employment Agreement shall be deemed incorporated by reference in this
Release and shall be treated as if set forth in full herein, except that
references in them to this “Agreement” shall be deemed to be references to this
“Release”: Sections 17(b), 20, 21(a), 21(c) (last sentence only), 22(a), 22(b),
22(c), 22(e), 23, 24, and 26.
               4. Review and Revocation Period. The Executive hereby represents
that he has read this Release carefully and fully understands the terms hereof,
and that he has been advised to consult with an attorney and has had the
opportunity to consult with an attorney prior to signing this Release. The
Executive acknowledges that he is executing this Release voluntarily and
knowingly, without duress or coercion, and that he has not relied on any
representations, promises or agreements of any kind, other than those set forth
in this Release. The Executive further represents that he has had 21 days to
review this Release. If the Executive has executed this Release in fewer than
21 days after its delivery, the Executive hereby acknowledges that his decision
to execute this Release prior to the expiration of such 21-day period was
entirely voluntary. The Executive may revoke his acceptance of this Release
within seven days after he has signed it and delivered it to the Company (the
“Revocation Period”) by sending written notice to the Company that the Executive
wishes to revoke his acceptance of it and not be bound by it. If the Executive
timely revokes this Release, the Company shall have no obligation to provide to
the Executive the benefits described in Sections 6.3(a)(i) and 6.3(a)(ii) of the
Employment Agreement. This Release shall become effective on the seventh (7th)
day after the Executive signs it unless revoked in accordance with the procedure
set forth in the prior sentence. This Release shall be null and void if not
countersigned by the Company, and delivered to the Executive, within seven
(7) days after the expiration of the Revocation Period.
               IN WITNESS WHEREOF, the Parties have executed this Release as of
the date and year first above written.

         
 
  THOMAS F. MOTAMED    
 
       
 
 
 
Date:    

36



--------------------------------------------------------------------------------



 



EXHIBIT B
CONFIDENTIALITY, COMPUTER RESPONSIBILITY AND
PROFESSIONAL CERTIFICATION AGREEMENT
To protect the confidentiality of company information and the integrity of CNA’s
business relationships, employees are required to comply with the following
company policies concerning:

•   Confidentiality   •   Computer Responsibility   •   Professional Conduct

CNA employees (collectively referred to as “CNA personnel” or “CNA”) are
required to read and comply with this Agreement. CNA reserves the right to add
or change the requirements contained in this Agreement.
I. CONFIDENTIALITY AGREEMENT
Background

Confidentiality is an extremely serious concern in today’s world because of the
increasingly high value firms place on information and its critical importance
to their competitive survival.
Agreement

I understand that during my employment with Continental Casualty Company I will
have access to information from Continental Casualty Company, Continental
Corporation, CNA Financial Corporation and their subsidiaries, affiliates,
agents, policyholders, claimants, suppliers, vendors, licensers, any or all of
which are referred to in the Agreement as “CNA.” I also understand that this
information, whether technical or non-technical, is commercially valuable. It is
referred to in the Agreement as “Confidential Information.”
Examples of Confidential Information include, but are not limited to all of the
types of Confidential Information which I may develop or to which I may have
access:

•   Information of a business nature, such as marketing, underwriting, employee
and customer data, sales and lists of customers, including future developments
and planning concerning them.   •   Computer/software programs and associated
documentation and material which are proprietary to CNA or to which CNA is under
an obligation to prevent disclosure.   •   Information from CNA customers,
vendors or suppliers which is confidential, proprietary or copyrighted.



37



--------------------------------------------------------------------------------



 



I hereby agree that:

1.   The Confidential Information shall remain the sole and exclusive property
of CNA and I shall regard it as confidential and secret information.   2.   The
Confidential Information is property to be considered to be the trade secrets of
CNA because it involves processes and compilations of information which are
secret, confidential and are not generally known to the public and which are the
product of expenditures of time, effort, money and/or creative skills of CNA.  
3.   The Confidential Information is furnished to me during my employment on a
confidential and secret basis for the sole and exclusive use in pursuing my
employment duties at CNA.   4.   I will not, during or after my employment with
CNA, publish, disclose or otherwise divulge the Confidential Information to any
person not specifically authorized by CNA to receive such information.   5.   I
will not copy any Confidential Information for any purpose except with the
express consent of a CNA official or the express written authorization of the
third party owner.   6.   Upon termination of my employment at CNA, or at any
other time at CNA’s request, I agree to return promptly to CNA all Confidential
Information, including, but not limited to all manuals, letters, notes,
notebooks, reports, formulae, computer programs, and associated documentation
and material, memoranda, customer lists and all other materials and all copies
of them relating in any way to CNA’s business, which in any way were obtained by
me during my employment with CNA which are in my possession or under my control.
I further agree that I will not make or retain copies of any of the above
mentioned information and will so represent to CNA upon termination of my
employment.   7.   I acknowledge that CNA would suffer irreparable harm for
which both preliminary and final injunctive relief would be an appropriate
remedy in addition to such other relief to which CNA may also be entitled.   8.
  I acknowledge and agree that CNA employees in violation of this Agreement
shall be liable for the costs of CNA’s efforts to enforce it, including
reasonable attorney’s fees.

The Confidentiality Agreement will continue to be in effect after termination of
my employment at CNA. If any provision of this Agreement is declared invalid or
unenforceable with respect to a particular occurrence or circumstance or
otherwise, that will not affect the validity and enforceability or applicability
of any other provision of the Agreement.

38



--------------------------------------------------------------------------------



 



II. COMPUTER USER STATEMENT OF RESPONSIBILITY
Background
The information you will have access to in your employment or association with
CNA is often protected by contract or Federal Law. CNA’s obligations are equally
applicable to its employees. There are often significant penalties for
disclosing protected information to parties not authorized in formal agreements
to receive it. CNA takes its legal and contractual obligations to assure the
confidentiality of all such protected information with the utmost seriousness.
As an employee of CNA, you need to treat information with the same care and
confidentiality that CNA, as a corporation, is bound by its formal contracts to
employ.
Policy
CNA’s computers and communications resources, and all related computer programs
and their products, may be used only for the purposes authorized and specified
by CNA. Appropriate steps should be taken to see that these resources are
protected from accidents, tampering and unauthorized use or modification.
Questions regarding the appropriateness of planned usage of communications
resources should be directed to CNA management or Information Security Services
(e-mail address, IT Security Policy Support).
Computer Password Confidentiality
Computer passwords are confidential. If accidentally revealed, passwords should
be changed immediately. CNA personnel are responsible for any actions taken by
persons using their passwords.
CNA personnel must comply with all password standards including those covering
structure and change frequency. Any possible or actual violation of data
security or Systems Security Policy and Standards that you witness or become
aware of must be reported immediately to management or Information Security
Services (e-mail address, IT Security Policy Support).
Information stored on computer or removable media must be protected to prevent
unauthorized access to or disclosure of that information. The appropriate level
of information protection will vary by business organization. CNA personnel who
have questions or who have not received specific instructions concerning these
requirements should contact their manager or Information Security Services
(e-mail address, IT Security Policy Support).
The Copyright Act
The Copyright Act is a Federal Law. It gives copyright owners of original works
the exclusive right to and control of the copying, distribution and display of
their copyrighted works as well as to the preparation of any derivative works.
It is illegal to violate these rights.

39



--------------------------------------------------------------------------------



 



It is CNA policy to comply fully with the Copyright Act. CNA employees who
violate the copyright or third party license restrictions in the course of their
employment shall be subject to termination or other disciplinary action.
Any questions related to copyright or CNA’s policy regarding copyright should be
directed to the Corporate Law Department.
Software
CNA software purchased or developed for use in connection with computers is
proprietary and may not be copied without the owner’s permission. Each piece of
software that CNA has purchased is covered by a written agreement with specific
terms and conditions that address the confidentiality of the software. All terms
and conditions, including copyright and liability notices and back up procedures
that may apply to a software package must be followed. Any questions about the
terms of the contract governing software you use should be directed to your
manager or Systems Security.
CNA licensed software and services are not owned by CNA and may not be
reproduced unless authorized by the software developer or vendor. CNA personnel
or their agents discovered making, acquiring, or using unauthorized copies of
computer software or documentation will be subject to disciplinary action or
termination, as appropriate.
Introducing unauthorized software or utilities on CNA systems, adding software
that is personally purchased or developed for non-CNA business to CNA storage
devices, or executing this software on CNA computers is a violation of this
policy.
Use of Information and Materials Obtained from On-line Services, Subscription
Services, Electronic Bulletin Boards and the Internet
Copyrighted programs, documentation, images, text or music are protected by
copyright law. Federal law protects processes and formulas embedded in programs.
Downloading of copyrighted files, including e-mail, file transfer protocol and
all network downloads is illegal. To prevent viruses, unauthorized downloading
is prohibited. Authorized downloading requires controlled virus scans of the
files and receiving volume, drive and directory members.
Use of information or materials obtained from an on-line service, subscription
service or electronic bulletin board must comply with any requirements specified
in the applicable license or copyright restrictions. These requirements often
include limiting the number of copies made, deleting electronic copies from the
user’s hard drive after a set period of time, prohibiting use of all or any part
of the information or materials in another document and paying royalties.
Before including written materials obtained from any on-line service,
subscription service or electronic bulletin board in a CNA publication,
memorandum, software system or distributing

40



--------------------------------------------------------------------------------



 



the materials in any way to other CNA employees or third parties, care should be
taken to make certain that CNA has appropriate authorization for such use.
Contact your manager or Vendor Contract Administration if you need assistance
interpreting a license agreement.
Authorization should not be assumed from the absence of any prohibition.
Particular care should be taken for materials intended for broad publication or
distribution.
Sharing of CNA Information and Materials
This section applies to all reports, documents, computer software, data and all
other materials owned by or licensed to CNA (the “Proprietary Information”), and
is in addition to the provisions of the Confidentiality agreement set forth on
pages 1 and 2. Any works created by CNA employees in the course of their
employment are owned by CNA.
In general, Proprietary Information should not be distributed to third parties.
Because the Internet is neither private nor secure, every user is responsible
for protecting the integrity of company information and resources. Proprietary,
private or confidential corporate information, data or programs may not be
exported or copied through the Internet. In general, CNA or third-party
proprietary information should not be distributed to an electronic bulletin
board unless such distribution furthers a clear business objective.
If Proprietary Information is transmitted, the user must determine whether the
information is owned by CNA or licensed from a third party. If it is owned by
CNA, then a proprietary rights notice should be included. The following are
acceptable proprietary rights notices:
-”Copyright 199___CNA Financial Corporation and its subsidiaries and affiliates”
-”All rights reserved to CNA Financial Corporation and its subsidiaries and
affiliates”
If the Proprietary Information is licensed by CNA from third parties, care
should be taken to confirm that the proposed use and disclosure of that
information is permitted under the applicable license agreement. Contact your
manager or Vendor Contract Administration if you need assistance interpreting a
license agreement.
As representatives of CNA, all personnel have a responsibility to conduct
themselves in a businesslike manner, honoring all network rules, including, but
not limited to:
-Avoiding defamatory or obscene language.
-Respecting the privacy rights of others.
-Refraining from mischievous or criminal conduct while on the Internet.

41



--------------------------------------------------------------------------------



 



Failure to comply with the Agreements stated in this policy represents a
violation of CNA Information Systems Security Policy and Standards and may be
grounds for disciplinary action or termination.
III. COMMITMENT TO PROFESSIONAL CONDUCT
Background
One of the obligations of all CNA employees is to be committed to high standards
of ethical and professional conduct. CNA’s Our Commitment to Professional
Conduct handbook (AG-129198) contains important information about CNA policies,
values and expectations on the way we do business and alerts you to potential
legal and ethical issues that you need to be aware of.

42